Citation Nr: 0502858	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  01-05 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.

(The issue of entitlement to Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a) (West 2002) is the 
subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1975.  

By rating action dated in July 1985, the Regional Office (RO) 
denied the veteran's claim for service connection for a 
psychiatric disability, to include a psychosis.  He was 
notified of this determination and of his right to appeal by 
a letter dated the following month, but a timely appeal was 
not received.  Recently, the veteran has submitted additional 
evidence seeking to reopen his claim for service connection 
for a psychiatric disability.  In a rating decision dated in 
November 2002, the RO, in pertinent part, concluded that new 
and material evidence had not been submitted and the 
veteran's claim for service connection for a psychiatric 
disability remained denied.  The veteran appealed this 
decision to the Board of Veterans' Appeals (Board).  By 
decision dated in December 2003, the Board remanded the claim 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) and to afford the veteran the opportunity for a 
hearing before a Veterans Law Judge.  The case is again 
before the Board for appellate consideration.

The veteran's claim for pension benefits was initially denied 
on the basis that his income was excessive.  This matter was 
previously before the Board in November 2002, at which time 
it was remanded for additional development of the record.  
Based on the receipt of additional evidence, the RO, by 
rating action dated in February 2003, concluded that the 
veteran was permanently and totally disabled for pension 
purposes, and granted pension benefits, effective February 
2001.  Since this represents a complete grant of benefits, 
this matter is not before the Board.  

In June 2002, a Decision Review Officer assigned a 30 percent 
evaluation for the veteran's service-connected skin disorder.  
During a hearing before the undersigned in August 2002, the 
veteran indicated that he was satisfied with the 30 percent 
rating, and was withdrawing his appeal for an increased 
rating.  By decision in November 2002, the Board found that 
the proper effective date for the award of service connection 
for a skin disorder was December 23, 1975.  By rating action 
dated later that month, the RO assigned a 30 percent 
evaluation for dyshidrotic eczema of the feet and hands, 
effective December 23, 1975.  Since the issues of the 
effective date of the award of service connection for a skin 
disability, and the evaluation assigned for it, have been 
resolved in his favor, they are no longer before the Board.  

In statement of the case issued in June 2003, the RO 
adjudicated the issue of entitlement to separate evaluations 
for the veteran's service-connected skin disabilities.  
Although this was listed as an issue when the Board remanded 
the veteran's claims in December 2003, a review of the record 
fails to disclose that the veteran disagreed with the 
determination in this matter.  This was noted by the 
undersigned at the outset of the hearing held in October 
2004.  Accordingly, this matter is not before the Board for 
appellate consideration.

In a statement dated in June 2003, the veteran referred to a 
claim for an earlier effective date for an award of education 
benefits.  Finally, in various statements, the veteran 
appears to be raising a claim for benefits pursuant to 
38 U.S.C.A. § 1151 (West 2002) for disability resulting from 
treatment by the Department of Veterans Affairs (VA) with 
medications, specifically statins.  These matters are 
referred to the RO for appropriate action.

The issue of entitlement to service connection for an 
acquired psychiatric disability on a direct or presumptive 
basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating action dated in July 1985, the RO concluded 
that service connection was not warranted for an acquired 
psychiatric disability.  The veteran was notified of his 
right to appeal, but a timely appeal was not filed.

2.  The evidence received since the July 1985 determination, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The RO's determination of July 1985, which denied service 
connection for an acquired psychiatric disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  The evidence received since July 1985 is new and 
material, and the claim for service connection for an 
acquired psychiatric disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the VCAA.  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he/she is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his/her behalf.  VA will also request that the 
appellant provide any evidence in his/her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.


Notice

The Board notes that a VA letter issued in April 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the 
veteran's claim, the notice was provided by the AOJ prior to 
the final transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

The veteran's service medical records, numerous statements 
submitted by the veteran, VA and private medical records and 
reports of VA examination are of record.  The veteran has 
been afforded the opportunity for personal hearings on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is 
any outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for an acquired psychiatric disability in August 
1985.  Therefore, the Board must review, in light of the 
applicable law, regulations, and the Court cases regarding 
finality, the additional evidence submitted since that 
determination.  In order to do so, the Board will separately 
describe the evidence that was of record at that time, and 
the evidence presented subsequently.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

The "old" evidence 

The service medical records show that the veteran complained 
of nervousness for ten months in July 1972.  It was reported 
that he was in school and was worried about failing his 
classes.  There was no evidence of an organic disturbance or 
imbalance.  On a "radiation termination" examination in 
September 1975, a psychiatric evaluation was normal.  

The veteran was afforded a general medical examination by the 
VA in April 1976.  A psychiatric evaluation disclosed that 
his behavior, comprehension, coherence of response, 
orientation and memory appeared to be normal.  The veteran 
demonstrated evidence of excessive tension and anxiety.  No 
pertinent diagnosis was made.

The veteran was admitted to a State Hospital in June 1977 on 
a voluntary basis.  The admitting diagnosis was 
schizophrenia, paranoid.  It was noted that the veteran was 
brought to the hospital by his family because he was 
exhibiting bizarre behavior and was worried.  It was reported 
that the veteran believed that someone was trying to kill him 
and his family.  During the hospitalization, various 
medications were prescribed.  At the time of discharge, it 
was indicated that the veteran had improved considerably.  It 
was recommended that he continue with his medication.  

The veteran submitted a claim for service connection for a 
psychiatric disability in February 1985.  He reported 
treatment in service, but did not list any treatment 
following service.  

VA outpatient treatment records dated from January to June 
1985 have been associated with the claims folder.  It was 
reported in January 1985 that the veteran's initial 
depressive episode occurred while he was on a sub.  He stated 
that playing basketball "broke" the depression and that 
physical exercise typically "breaks" the depression.  He 
related that he had experienced approximately four severe 
depressive episodes in the previous 10 years and he then had 
manic episodes.  A significant alcohol and drug abuse history 
was reported.  Following an examination, the diagnoses were 
bipolar affective disorder and substance abuse, in partial 
remission.  

The RO decision of July 1985

By rating action dated in July 1985, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability on the basis that one was not shown in service, 
nor was a psychosis demonstrated within one year following 
the veteran's discharge from service.  

The additional evidence 

Additional evidence submitted since the July 1985 
determination includes duplicates of service medical records, 
private and VA medical records, a Social Security 
Administration determination, and the veteran's testimony at 
a hearing conducted before the undersigned.  

The veteran was seen in a VA mental health clinic in October 
1979.  He complained of trouble concentrating.  It was noted 
that he was working twelve hours per day.  It was noted that 
he had been seen at a private facility and admitted to the 
State Hospital about two years earlier.  He related that he 
had been diagnosed as having paranoid schizophrenia with 
manic-depressive illness.  Following a mental status 
evaluation, the assessments were adjustment problems with a 
new job and probably underlying schizo-affective disorder, 
currently depressed and not suicidal.  In March 1987, the 
veteran was seen by a social worker and reported that he had 
had a great deal of depression while in service. 

The veteran was seen by a private psychologist in August 
1995.  He related that he had "a genetic disease, manic 
depression, I've had it for 20 years."  He noted that he had 
been diagnosed with obsessive-compulsive disorder in the 
past.  The pertinent diagnoses were bipolar disorder, by 
history and personality disorder, not otherwise specified, 
with obsessive-compulsive features.  

The veteran was seen by a private psychologist for the Social 
Security Administration in January 1996.  He asserted that he 
had been treated by various psychiatrists for manic 
depression symptoms for twenty years.  He felt that he had 
had bipolar symptoms since at least adolescence, although 
they were not diagnosed until he was about 24 years old.  

In February 2001, the veteran sought to reopen his claim for 
service connection for a psychiatric disability.

During the hearing before the undersigned in October 2004, 
the veteran submitted voluminous materials, including 
duplicates of some evidence that had been considered in the 
July 1985 determination.  In addition, he submitted the 
report of a VA outpatient treatment clinic visit in October 
2004.  The physician noted that he had been treating the 
veteran for his psychiatric disability since 1995, and that 
the established diagnosis was bipolar mood disorder.  The 
examiner commented that the veteran had documentation of 
seeing medical personnel during service for psychiatric 
symptoms and that he had experienced continuing difficulties 
with his mood and behavior following his discharge from 
service.  The physician concluded that the history of onset 
and progress of psychiatric illness pointed to a temporal and 
causative connection between the veteran's service and his 
subsequent psychiatric disability.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

The evidence submitted since the RO recently denied service 
connection for an acquired psychiatric disability consists of 
VA and private medical records, some of which were previously 
of record.  In this regard, it is significant to point out 
that his claim was originally denied in July 1985 on the 
basis that the veteran's psychiatric disability was not 
present in service or within one year thereafter.  The 
additional evidence includes an opinion from a VA physician 
that the veteran's current psychiatric disability is related 
to service.  This evidence is clearly new in that it was not 
previously of record.  In addition, it obviously bears 
directly and substantially on the question before the Board, 
that is, whether the veteran has an acquired psychiatric 
disability that is related to service.  This evidence is of 
such significance that it must be considered in order to 
fairly adjudicate the claim.  The Board finds that this 
evidence constitutes new and material evidence, and it 
warrants reopening of the claim for service connection for an 
acquired psychiatric disability.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disability and, to this extent, the appeal is 
granted.





REMAND

Additional development is needed in this case regarding the 
reopened claim for service connection for an acquired 
psychiatric disability.  In light of the fact that a VA 
physician opined that the evidence pointed to a relationship 
between the veteran's service and his current acquired 
psychiatric disability, further action is required.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for an acquired 
psychiatric disability since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and that have 
not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of his 
psychiatric disability.  All necessary 
tests should be performed.  The examiner 
is requested to provide an opinion 
concerning whether it is at least as 
likely as not that the veteran's current 
psychiatric disability is related to 
service.  Such opinion as to etiology 
should be reconciled with that provided 
on VA outpatient treatment in October 
2004.  The rationale for any opinion 
expressed must be set forth.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3.  Thereafter, the RO should adjudicate 
the veteran's reopened claim for service 
connection for a psychiatric disability 
de novo.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


